Dismissed and Memorandum Opinion filed July 10, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00242-CV

                           GEORGE A. BUTLER, Appellant

                                           V.

          ROLLS-ROYCE ENERGY SYSTEMS, INC., ET. AL., Appellees


                       On Appeal from the 164th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-67075


                  MEMORANDUM                        OPINION


      This is an attempted appeal from a judgment signed March 25, 2011. Appellant
filed a timely post-judgment motion on April 14, 2011. Appellant’s notice of appeal was
filed February 27, 2012.

      When appellant has filed a timely motion for new trial, motion to modify the
judgment, motion to reinstate, or request for findings of fact and conclusion of law, the
notice of appeal must be filed within ninety days after the date the judgment is signed.
See Tex. R. App. P. 26.1(a).
       Appellant’s notice of appeal was not filed timely. A motion for extension of time
is necessarily implied when an appellant, acting in good faith, files a notice of appeal
beyond the time allowed by Rule 26.1, but within the fifteen-day grace period provided
by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959
S.W.2d 615, 617-18 (1997) (construing the predecessor to Rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617-
18; Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—
Houston [14th Dist.] 1998, no pet.). Appellant’s notice of appeal was not filed within the
fifteen-day period provided by Rule 26.3

       On May 9, 2012, notification was transmitted to all parties of the court’s intention
to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a). Appellant’s
response fails to demonstrate that this court has jurisdiction to entertain the appeal.

       Accordingly, the appeal is ordered dismissed.



                                           PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                              2